Title: From Andrew Buchanan to Catherine Nuth Johnson, 13 March 1811
From: Buchanan, Andrew
To: Johnson, Catherine Nuth



My Dear Madam
Baltimore March 13. 1811

I hasten to relieve the anxiety of our Friends in Washington by informing you that your Daughter Carolina gave birth to a Son this Morning about 10 OClock—All that I can say of him at present is that he is a fine, fat, plump Boy with excellent lungs—
C. is doing charmingly her trial was about two doubtful hours before Doctor White’s arrival, and two real ones after—
Yours Very Affectionately

And Buchanan